DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments have overcome the objections to the Drawings and the §112 rejections of the claims. However, the amendments to the claims have necessitated the new grounds of rejection hereby made in view of the references cited below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiyoshi et al. U.S. Patent No. 5,406,087.

Regarding claim 1, Fujiyoshi discloses a fluid chip for an electron microscope (“a simple specimen-holding device for use with an electron microscope “ [Abstract]) comprising a lower chip, an upper chip, and a fluid channel part 16 for supplying a fluid sample 11, comprising: wherein the lower chip comprises a lower substrate 22 having a lower cavity formed therein (as illustrated in figure 2); a lower support 13 disposed on the upper surface of the lower substrate 22, and comprising the lower support 13 having a plurality of holes formed in a region of the lower cavity (as illustrated in figure 2); a spacer 25 positioned at both ends of the lower support 22; and a lower transmissive thin film part 14 attached on the lower support to cover the lower support (”Thin films 14a and 14b of polyvinyl resin are placed on the micro-grid 13” [col. 4; lines 27-29]), wherein the upper chip comprises an upper substrate 21 having an upper cavity formed therein (as illustrated in figure 2); an upper support 13 disposed on the upper surface of the upper substrate 21, and comprising the upper support having a plurality of holes formed in a region of the upper cavity (as illustrated in figure 2); and an upper transmissive thin film part 14 attached on the upper support 13 to cover the upper support 13, and wherein the fluid channel part 16 is formed by stacking the upper support 13 disposed on the upper surface of the upper substrate 21 on the spacer 25 of the lower chip, and the transmissive thin film part 14 is positioned inside the fluid channel part 16, wherein the upper chip is stacked on the lower chip in an inverted state (as illustrated in figure 2).

Regarding claim 2, Fujiyoshi discloses that the plurality of upper holes and the plurality of lower holes are positioned on a straight line:

    PNG
    media_image1.png
    255
    201
    media_image1.png
    Greyscale


Regarding claim 3, Fujiyoshi discloses that the upper transmissive thin film part 14 or the lower transmissive thin film part 14 comprises a two-dimensional material (since it is understood from figures 3(a) and 3(b) that the support of figure 2 extends in two dimensions).

Regarding claim 5, Fujiyoshi discloses that the upper transmissive thin film part 14 or the lower transmissive thin film part 14 is transferred and attached in a dry or wet method (since the concepts of “dry” and “wet” are binary opposites, the attachment of the transmissive thin film parts 14 is necessarily either dry or wet).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyoshi et al. U.S. Patent No. 5,406,087 in view of Chang et al. U.S. PGPUB No. 2016/0377513.

Regarding claim 4, Fujiyoshi discloses the claimed invention except that while Fujiyoshi discloses deposition of a carbon material on the transmissive thin film 14 (“carbon is deposited as a carbon film 15 on the thin polymer films 14” [col. 3; lines 33-35]), there is no explicit disclosure of the claimed material.
Chang discloses (as illustrated in figure 19) a liquid chip for an electron microscope comprising a lower chip, an upper chip, and a liquid channel part 240 for supplying a liquid sample (“A liquid sample may pass through the two end-openings at the front and the rear and enter the sample containing space 240” [0030]), comprising: 5wherein the lower chip comprises a lower substrate 220 having a lower cavity 229 formed therein; a spacer 230 positioned at both ends of a lower transmissive thin film part 226; and the lower transmissive thin film part 226 attached on the lower support 220, 10wherein the upper chip comprises an upper substrate 210 having an upper cavity 219 formed therein; and an upper transmissive thin film part 216, and 15wherein the liquid channel part 240 is formed by stacking the upper transmissive thin film part 216 disposed on the upper substrate on the spacer 230 of the lower chip, and the transmissive thin film part is positioned inside the liquid channel part (figure 1B illustrates that the transmissive thin film parts 216 and 226 form the liquid channel part 240. Chang discloses that “A material of the thin films 216 and 226 may be silicon, silicon nitride, silicon oxide, silica, nitrogen silicon oxide, carbon, diamond film, graphene, silicon carbide, alumina, titanium nitride, titanium oxide, carbon nitride or a combination from the group above” [0032].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon thin film part of Fujiyoshi with the graphene thin film part of Chang in order to utilize, as the generic carbon thin film of Fujiyoshi, a specific carbon structure known to allow for the transmission of an electron beam. Fujiyoshi requires a carbon film which is capable of transmitting electrons therethrough, but does not include a specific description of the carbon structure, while Chang includes a more specific description (using the graphene structure of carbon) and that such a structure achieves the goal of Fujiyoshi (supporting a specimen while transmitting electrons).

Regarding claim 6, Fujyoshi discloses the claimed invention except that there is no explicit disclosure that the upper support 21 or the lower support 22 is silicon.
Chang discloses (as illustrated in figure 19) a liquid chip for an electron microscope comprising a lower chip, an upper chip, and a liquid channel part 240 for supplying a liquid sample (“A liquid sample may pass through the two end-openings at the front and the rear and enter the sample containing space 240” [0030]), comprising: 5wherein the lower chip comprises a lower substrate 220 having a lower cavity 229 formed therein; a spacer 230 positioned at both ends of a lower transmissive thin film part 226; and the lower transmissive thin film part 226 attached on the lower support 220, 10wherein the upper chip comprises an upper substrate 210 having an upper cavity 219 formed therein; and an upper transmissive thin film part 216, and 15wherein the liquid channel part 240 is formed by stacking the upper transmissive thin film part 216 disposed on the upper substrate on the spacer 230 of the lower chip, and the transmissive thin film part is positioned inside the liquid channel part (figure 1B illustrates that the transmissive thin film parts 216 and 226 form the liquid channel part 240. Chang discloses that the substrates 210 and 220 are formed from “silicon nitride” [0042].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujiyoshi with the silicon nitride material of Chang in order to provide a supportive substrate with enough rigidity to support a fluid sample structure for creating a fluid flow channel between a pair of transmissive films.

Regarding claim 7, Fujyoshi discloses the claimed invention except that there is no explicit disclosure that the upper support 21 or the lower support 22 is silicon.
Chang discloses (as illustrated in figure 19) a liquid chip for an electron microscope comprising a lower chip, an upper chip, and a liquid channel part 240 for supplying a liquid sample (“A liquid sample may pass through the two end-openings at the front and the rear and enter the sample containing space 240” [0030]), comprising: 5wherein the lower chip comprises a lower substrate 220 having a lower cavity 229 formed therein; a spacer 230 positioned at both ends of a lower transmissive thin film part 226; and the lower transmissive thin film part 226 attached on the lower support 220, 10wherein the upper chip comprises an upper substrate 210 having an upper cavity 219 formed therein; and an upper transmissive thin film part 216, and 15wherein the liquid channel part 240 is formed by stacking the upper transmissive thin film part 216 disposed on the upper substrate on the spacer 230 of the lower chip, and the transmissive thin film part is positioned inside the liquid channel part (figure 1B illustrates that the transmissive thin film parts 216 and 226 form the liquid channel part 240. Chang discloses that the substrates 210 and 220 are formed from “silicon nitride” [0042].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujiyoshi with the silicon nitride material of Chang in order to provide a supportive substrate with enough rigidity to support a fluid sample structure for creating a fluid flow channel between a pair of transmissive films.

Regarding claim 8, Fujyoshi discloses the claimed invention except that there is no explicit disclosure that the spacer 25 is a metal, ceramic, or polymer material.
Chang discloses (as illustrated in figure 19) a liquid chip for an electron microscope comprising a lower chip, an upper chip, and a liquid channel part 240 for supplying a liquid sample (“A liquid sample may pass through the two end-openings at the front and the rear and enter the sample containing space 240” [0030]), comprising: 5wherein the lower chip comprises a lower substrate 220 having a lower cavity 229 formed therein; a spacer 230 positioned at both ends of a lower transmissive thin film part 226; and the lower transmissive thin film part 226 attached on the lower support 220, 10wherein the upper chip comprises an upper substrate 210 having an upper cavity 219 formed therein; and an upper transmissive thin film part 216, and 15wherein the liquid channel part 240 is formed by stacking the upper transmissive thin film part 216 disposed on the upper substrate on the spacer 230 of the lower chip, and the transmissive thin film part is positioned inside the liquid channel part (figure 1B illustrates that the transmissive thin film parts 216 and 226 form the liquid channel part 240. Chang discloses that the spacer 230 is a ceramic material (“the spacer 230 may be a non-adhesive material, for example, silicon oxide, silicon and the like and for example bonds and fixes the substrates 210 and 220 by the anodic bonding between the silicon and the silicon oxide” [0036]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the O-ring of Fujiyoshi with the ceramic material of Chang in order to provide a mechanism which separates the upper and lower chip portions but which provides suitable structural rigidity so as to allow the upper and lower chip portions to sandwich the fluid flow channel therebetween.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyoshi et al. U.S. Patent No. 5,406,087 in view of Nakamura et al. U.S. PGPUB No. 2022/0044906.

Regarding claim 9, Fujiyoshi discloses the claimed invention except that there is no explicit disclosure of a contact point for the connection with an electrical supply source formed on the other end of the spacer outside the fluid channel part, in order to apply a constant current to the fluid sample in the fluid channel part.
Nakamura discloses a fluid chip for an electron microscope (“The scanning electron microscope (SEM)“ [0002]) comprising a lower chip, an upper chip, and a fluid channel part (“holding space” [0047]) for supplying a fluid sample 200, comprising: wherein the lower chip comprises a lower substrate 131; a lower support 111 disposed on the upper surface of the lower substrate 131; a spacer 115 positioned at both ends of the lower support 131; wherein the upper chip comprises an upper substrate 130 having an upper cavity formed therein (as illustrated in figure 4A); an upper support 110 disposed on the upper surface of the upper substrate 131. Nakamura discloses that “in order to generate an electric field in the first insulating layer 110 and the sample 200 immediately below the first insulating layer 110, a bias voltage is applied to the conductive layer 120 by the bias power supply unit 20 to ground the reference potential unit 140” [0056].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujiyoshi with the electrical potential of Nakamura in order to control charging of the sample when exposed to a charged particle beam in an electron microscope, thereby enhancing image resolution/consistency of measurements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881